—In a proceeding pursuant to Family Court Act article 5 to obtain child visitation, the father appeals from an order of the Family Court, Dutchess County (Pagones, J.), entered April 17, 1997, which dismissed the petition.
Ordered that the order is reversed, on the law, without costs or disbursements, and the matter is remitted to the Family Court, Dutchess County, for further proceedings in accordance herewith.
“Before denying visitation to a noncustodial parent, the court should conduct a full inquiry into the matter, to determine if there are any potentially deleterious effects of such visits on the child” (Matter of Youngblood v Amrhein, 216 AD2d 475; Matter of Wise v Del Toro, 122 AD2d 714). The record reflects that the Family Court failed to conduct such an inquiry, and instead relied on a threatening letter the mother claimed was sent to her by the father, who was incarcerated. There is no indication that the father was informed of the date of the proceedings, and he was not produced in court. The Law Guardian never met or spoke with the father. Furthermore, there was no expert testimony on the issue of, and no evaluations were performed to determine, the possible impact of the proposed visitation on the child. Accordingly, we remit the matter to the Family Court, Dutchess County, for a fact-finding hearing. Bracken, J. P., Rosenblatt, Ritter and Florio, JJ., concur.